Case 2:19-cr-20272-NGE-APP ECF No. 53, PageID.272 Filed 04/03/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,
       Plaintiff,                                       Case No. 19-20272
v.                                                      Honorable Nancy G. Edmunds


KERSTEN NICOLE EVANS,
       Defendant.
_______________________________/

               ORDER DENYING DEFENDANT’S LETTER REQUEST [52]

       Defendant Kersten Nicole Evans is currently in the custody of the Bureau of

Prisons (“BOP”) at the Federal Correctional Institute in Danbury, serving a 48-month

term of imprisonment imposed in this case. The matter is before the Court on

Defendant’s letter request. (ECF No. 52.) It is unclear what form of relief Defendant

seeks, but it appears she takes issue with the calculation of her sentence as it relates to

her participation in the Residential Drug Addiction Program.

       It is the BOP, however, not the sentencing court, that has the authority to

compute sentencing credits.1 See United States v. Wilson, 503 U.S. 329, 335 (1992);

McClain v. Bureau of Prisons, 9 F.3d 503, 505 (6th Cir. 1993). Similarly, it is the

responsibility of the BOP to determine which programs (if any) a prisoner may

participate in. See Tapia v. United States, 564 U.S. 319, 330-31 (2011).




       1
         Defendant may challenge the BOP’s calculations, after the exhaustion of her
administrative remedies, by filing a habeas corpus petition pursuant to 28 U.S.C. § 2241
in the district where she is confined. See McClain, 9 F.3d at 505.
                                             1
Case 2:19-cr-20272-NGE-APP ECF No. 53, PageID.273 Filed 04/03/21 Page 2 of 2




      For the foregoing reasons, Defendant’s letter request is DENIED.

      SO ORDERED.

                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge


Dated: April 3, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of record
on April 3, 2021, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           2
